No. 99-40810
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-40810
                         Conference Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

DORA MARIE YOUNGBLOOD,

                                            Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:99-CR-1-1
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Dora Marie Youngblood appeals her sentence for possession of

cocaine with intent to distribute.    She argues that the district

court erred in not giving her a three-point reduction under

U.S.S.G. § 3E1.1 for acceptance of responsibility.

     We have reviewed the record and the briefs of the parties

and conclude that the district court did not clearly err in

applying these guidelines.    The evidence was sufficient to find

that the defendant escaped after her arrest.     Although this act

also resulted in an obstruction-of-justice enhancement under


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40810
                               -2-

U.S.S.G. § 3C1.1, such an enhancement ordinarily indicates that

the defendant has not accepted responsibility.    § 3E1.1, comment

(n.4); United States v. Ayala, 47 F.3d 688, 691 (5th Cir. 1995).

The judgment of the district court is AFFIRMED.